Citation Nr: 0429689	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date, prior to February 15, 
2000, for the grant of service connection for diabetes 
mellitus.  

2.  Entitlement to an effective date, prior to April 29, 
1999, for a compensable evaluation for lumbar strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from November 1990 to 
December 1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in correspondence received in January 
2003, the appellant indicated that he was seeking service 
connection for a liver disorder.  This issue is referred to 
the agency of original jurisdiction (AOJ).  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in January 2003.  A transcript 
of the hearing has been associated with the claims folder.  

The issue of entitlement to an effective date, prior to April 
29, 1999, for a compensable evaluation for lumbar strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no formal or informal claim for service connection 
for diabetes mellitus prior to February 15, 2000.  






CONCLUSION OF LAW

The criteria for an effective date, prior to February 15, 
2000, for service connection for diabetes mellitus have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant underwent VA examination in July 1999.  The 
report of examination notes he had been diagnosed with 
diabetes in August 1997.  

In correspondence received in March 2000, the appellant 
stated that he had high blood sugar and triglycerides during 
service.  He related that he was diagnosed with diabetes 
mellitus in August 1997.  

A letter from the appellant's private physician, received in 
March 2000, notes the appellant was diagnosed with diabetes 
mellitus in August 1997.  The physician stated that the 
appellant had been under her care since June 1997 and that he 
had had signs and symptoms of diabetes.  

In a statement in support of the claim, received in December 
2000, the appellant contended that he should have been 
diagnosed with diabetes during service in 1994.  He indicated 
that clinical testing in May 1994 was abnormal.  

On VA examination in March 2001, the examiner stated the 
claims file had been reviewed.  The examiner stated that it 
was more probable than not that the appellant's diabetes 
began during service.  

At a hearing before the undersigned Veterans Law Judge in 
January 2003, the appellant testified that he had symptoms of 
diabetes during service.  Transcript at 3 (2003).  The 
appellant's representative asserted that a failure to 
diagnose the appellant with diabetes amounted to a failure in 
the duty to assist.  Id. at 16.  

Criteria

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 C.F.R. § 5110(a).  The effective 
date of an award of disability compensation to the veteran 
shall be the day following the date of discharge or release 
if application therefor is received within one year from such 
date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  38 C.F.R. § 
3.155 (2004) provides that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.1(p) (2004) defines "application" as a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  

VCAA

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the April 
2001 rating decision of the reasons and bases for the 
decision.  He was further notified of this information in the 
June 2002 statement of the case.  The Board concludes that 
the discussions in the April 2001 rating decision and in the 
statement of the case, which were sent to the appellant, 
informed him of the information and evidence needed to 
substantiate the claim.  By letter dated in December 2000, he 
was advised of the evidence he needed to submit to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  By letter dated in January 2003, he was 
advised of the procedures by which to submit additional 
evidence.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  He was afforded a 
hearing.  The actions of the Veterans Law Judge at the 
hearing complied with 38 C.F.R. § 3.103.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  Furthermore, there is no dispute 
regarding the key fact, the date of filing of the claim.  No 
amount of development or information would change that fact 
and anything additional in regard to VCAA would be an 
exercise in futility.

Analysis

In this case, the AOJ assigned an effective date of February 
15, 2000 for the award of service connection for diabetes 
mellitus.  Essentially, the appellant asserts that diabetes 
mellitus had an onset during service and that he is entitled 
to service connection immediately following separation.  The 
Board finds that an effective date, prior to February 15, 
2000, may not be assigned.  

Initially, the Board notes that correspondence received in 
February 2000 that the AOJ considered to be an informal claim 
does not reference diabetes mellitus.  Regardless, the Board 
will not disturb the effective date assigned.  Next, the 
Board notes that in correspondence from the appellant's 
representative, received in January 2003, a separation date 
of August 1997 was noted.  The records show that the 
appellant was separated in December 1995.  

There is no formal or informal claim prior to February 15, 
2000, indicating the appellant was seeking entitlement to 
service connection for diabetes mellitus.  The Board notes 
that the March 2001 VA examiner stated that diabetes mellitus 
probably had an onset during service.  The appellant, 
however, did not file a claim within one year from the date 
of discharge or release.  Therefore, the medical information 
establishes a basis for a grant of service connection but not 
a basis for the award of an earlier effective date.  

The effective date in this case, is the date of receipt of 
the claim.  To the extent that the appellant asserts that the 
notation of a diagnosis of diabetes mellitus in the letter, 
dated in August 1997, from his private physician was an 
informal claim, the Board notes that the letter was received 
in March 2000.  Such does not provide a basis for an 
effective date, prior to February 15, 2000, for the grant of 
service connection for diabetes mellitus.  The evidence shows 
no earlier intent to apply for compensation for diabetes 
mellitus.  

To the extent that there has been an allegation of clear and 
unmistakable error (CUE) and/or a failure in the duty to 
assist in regard to diagnosing diabetes, the Board notes 
there was no adjudication on the issue of service connection 
for diabetes mellitus prior to the April 2001 rating 
decision.  In addition, a failure in the duty to assist does 
not constitute CUE.  The appellant is at liberty to file such 
assertion with the AOJ; however, he has not raised a valid 
claim of CUE.  His ultimate theory, that if he had been 
diagnosed during service he would have filed a claim, lacks 
legal merit.  Simply put, the appellant did not file a claim 
prior to February 2000.

The duty to file a claim rests with the appellant.  The Court 
has clearly established that the laws establish that an 
application must be filed.  Crawford v. Brown, 5 Vet. App 33 
(1993).  The Board has reviewed the record and can find no 
claim or informal claim or intent to seek service connection 
for diabetes mellitus, prior to February 15, 2000.  In this 
case, the appellant did not file a claim within one year of 
service discharge.  No communication from him prior to that 
constituting an informal claim for compensation is of record.  
See 38 C.F.R. § 3.155; Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The effective date of an award of 
disability compensation to the veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1).  Otherwise, 
the effective date will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

An effective date, prior to February 15, 2000, for the award 
of service connection for diabetes mellitus, is denied.  


REMAND

The Board notes that the AOJ has not issued a VCAA letter in 
regard to the issue pertaining to lumbar strain.  

This Board Member has reviewed numerous decisions of the 
Court and joint motions regarding VCAA.  Based upon current 
case law, a failure to issue a VCAA letter is a non-curable 
defect at the Board level.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should issue a VCAA letter in 
regard to the issue regarding lumbar 
strain and provide proper subsequent 
process consistent with Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

2.  The appellant is notified that if he 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



